
	
		I
		111th CONGRESS
		1st Session
		H. R. 2961
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. McCarthy of
			 California (for himself, Mr.
			 Herger, Mr. Daniel E. Lungren of
			 California, Mr.
			 McClintock, Mr.
			 Radanovich, Mr. Nunes, and
			 Mr. McKeon) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To create additional permanent and temporary judgeships
		  for the eastern district of California, to provide for an additional place of
		  holding court in the eastern district of California, and for other
		  purposes.
	
	
		1.New judgeships for eastern
			 district of California
			(a)Permanent
			 judgeshipsThe President shall appoint, by and with the advice
			 and consent of the Senate, 4 additional district judges for the eastern
			 district of California.
			(b)Temporary
			 judgeship
				(1)AppointmentThe
			 President shall appoint, by and with the advice and consent of the Senate, 1
			 additional district judge for the eastern district of California.
				(2)First vacancy
			 not filledThe first vacancy
			 in the office of district judge in the eastern district of California occurring
			 10 years or more after the confirmation date of the judge named to fill the
			 judgeship created by paragraph (1) shall not be filled.
				(c)TableIn
			 order that the table contained in section 133(a) of title 28, United States
			 Code, reflects the total number of permanent district judgeships authorized by
			 virtue of subsection (a) of this section, such table is amended by striking the
			 item relating to California and inserting the following:
				
					
						
							
								California:
								
								Northern14
								
								Eastern10
								
								Central27
								
								Southern13.
								
							
						
					.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section, including such sums as may be
			 necessary to provide appropriate space and facilities for the judicial
			 positions created by this section.
			2.Additional place of
			 holding courtSection 84(b) of
			 title 28, United States Code, is amended in the second sentence by inserting
			 Bakersfield, after shall be held at.
		
